Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER STATEMENT
This action is in responsive to supplemental amendment filed on 03/11/2022 further to the Response after Ex Parte Quayle Action submitted on 12/23/2021. Of presented claims 2-10, the supplemental amendment amended the claim 2. Therefore, the claims 2-10 are pending.
Examiner discussed the claims filed with the Response after Ex Parte Quayle Action with the applicant in a telephone interview held on 03/11/2022 and an interview summary which is attached herewith.
The claims in instant application are similar to claims in parent application 13/718,949 (U.S. Patent 10,049,404) and 16/031,542 (U. S. Patent No. 10,679,289) except the instant claims are system claim while patent ‘404 is a method claim and patent ’289 is a computer readable medium claim. 
The terminal disclaimers filed for patented parents has been approved by the office on 03/09/2022.

Reasons for Allowance
With regards to claim 2, the updated and searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable feature of: “wherein the gateway device is configured to monitor a current round-trip of trade messages to determine a current message latency between the gateway device and the exchange; wherein the gateway device is configured to identify an increase in the current message latency over the average round-trip message latency; and wherein the gateway device is configured to, in response to identifying the increase in the current message latency over the average round-trip message latency: define a first transaction limit of the exchange link based on the transaction count and the current message latency, define a second transaction limit as a function of the first transaction limit, wherein the second transaction limit corresponds to a reserve capacity associated with the exchange link, assign a message priority to each of the plurality of trade messages communicated via the exchange link, and adjust the communication for the trade messages communicated from the gateway device to the exchange via the exchange link to a rate of communication lower than the first transaction limit, where trade messages having a first message priority are communicated via the exchange link, and trade messages having a second message priority are rejected when the transaction count is a percent of the second transaction limit “ in a system and method for preventing adverse exchange limit effects.

Discussion 
The order of combination elements of claim 2 as amended is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique feature as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim provide a technical solution that solve problem of imposing limit on the number of transaction communicated to an exchange over a period of time. The claim as amended is integrated into a practical application by providing technology-based solution of prioritizing messages and implementing reserving number of trade messages at set artificial transaction limit to ensure that high priority messages are communicated to exchange without receiving a rejection message based on determination of exchange transaction limit of trade messages by monitoring and identifying increase in current eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, Fogyal et al. teach assigning transaction message transaction threshold to different priority levels and sending and tracking transaction message to an exchange based on the set priority levels (see paragraph [0038-0040). Shen et al. teach determining transaction delay based on transaction processing rate and transaction lag (see abstract). The international publication prior art of Garrison et al. teach management of transaction message flow by running gateway between user’s trading workstation and trading exchange and monitor, distribute, control and receive alerts on use of resources (see abstract and page 4). The Non-Patent Literature of Thekkath et al. teach limits to low-latency communication on High-Speed Networks. None of the references teach the unique features with combination order of elements of claims as listed above. Therefore, claims 2-10 are deemed to be allowable over same rational as the specified patented parent applications, and the searched and prior arts of record of the parent application and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/11/2022